On April 8, 2014, Richland County Prosecutor James J. Mayer Jr. presented a request that the chief justice establish a special commission of three retired judges pursuant to R.C. 3.16(C). Pursuant to R.C. 3.16, the special commission shall be established by the chief justice, not sooner than 14 days after receipt of the request, to consider the suspension from public office of E. Clark Swank, a township trustee for Worthington Township, Richland County, Ohio, in relation to a felony charge pertaining to official conduct in office.
Accordingly, the following three retired judges are hereby appointed and directed to proceed as provided by R.C. 3.16:
Retired Judge James Brogan
Retired Judge V. Lee Sinclair
Retired Judge Ronald Suster
Pursuant to R.C. 3.16(C)(1), at least one member of the special commission is of the same party as the public official and all members of the special commission shall receive compensation for their services and reimbursement for expenses incurred in connection with special-commission functions from funds appropriated by the attorney general’s office.
It is further ordered that D. Allan Asbury, Administrative Counsel of the Supreme Court of Ohio, shall serve as secretary to the special commission, with authority to contact the parties, schedule hearings, and sign orders on behalf of and at the direction of the special commission.
All documents in this matter shall be filed with the secretary to the special commission either by mail or in another manner directed by the secretary. The original and five copies of all documents shall be filed. All documents filed with the special commission shall also be served on all other parties to this matter on the day of filing with the secretary.
Pursuant to R.C. 3.16(C)(2), all meetings of the special commission shall be closed to the public and the records shall not be made available to the public for inspection or copying until the special commission issues its written report or otherwise concludes its proceedings.